Title: From Thomas Jefferson to William Carmichael and William Short, 30 June 1793
From: Jefferson, Thomas
To: Carmichael, William,Short, William



Gentlemen
June 30. 1793.

I have received from Messrs. Viar and Jaudenes the representatives of Spain at this place, a letter, which, whether considered in itself, or as the sequel of several others, conveys to us very disagreeable prospects of the temper and views of their court towards us. If this letter is a faithful  expression of that temper, we presume it to be the effect of egregious misrepresentations by their agents in America. Revising our own dispositions and proceedings towards that power, we can find in them nothing but those of peace and friendship for them; and conscious that this will be apparent from a true statement of facts, I shall proceed to give you such a one to be communicated to the court of Madrid. If they find it very different from that conveyed to them by others, they may think it prudent to doubt, and to take and to give time for mutual enquiry and explanation. I shall proceed to give you this statement, beginning it from an early period.
At the commencement of the late war, the US. laid it down as a rule of their conduct to engage the Indian tribes within their neighborhood to remain strictly neutral. They accordingly strongly pressed it on them, urging that it was a family quarrel with which they had nothing to do, and in which we wished them to take no part: and we strengthened these recommendations by doing them every act of friendship and good neighborhood which circumstances left in our power. With some these sollicitations prevailed: but the greater part of them suffered themselves to be drawn into the war against us. They waged it in their usual cruel manner, murdering and scalping men, women and children indiscriminately, burning their houses, and desolating the country. They put us to vast expence, as well by the constant force we were obliged to keep up in that quarter, as by expeditions of considerable magnitude which we were under the necessity of sending into their country from time to time.
Peace being at length concluded with England, we had it also to conclude with them. They had made war on us without the least provocation or pretence of injury, they had added greatly to the cost of that war; they had insulted our feelings by their savage cruelties, they were by our arms completely subdued and humbled. Under all these circumstances we had a right to demand substantial satisfaction and indemnification. We used that right however with real moderation. Their limits with us under the former government were generally ill—defined, questionable, and the frequent cause of war. Sincerely desirous of living in their peace, of cultivating it by every act of justice and friendship, and of rendering them better neighbors by introducing among them some of the most useful arts, it was necessary to begin by a precise definition of boundary. Accordingly at the treaties held with them, our mutual boundaries were settled; and notwithstanding our just right to concessions adequate to the circumstances of the case, we required such only as were inconsiderable: and for even these, in order that we might place them in a state of perfect conciliation, we paid them a valuable consideration and granted them annuities in money which have been regularly  paid, and were equal to the prices for which they have usually sold their lands. Sensible as they were of the wrong they had done, they expected to make some indemnification, and were for the most part satisfied with the mode and measure of it. In one or two instances where a dissatisfaction was observed to remain as to the boundaries agreed on, or doubts were entertained of the authority of those with whom they were agreed, the US. invited the parties to new treaties, and rectified what appeared to be susceptible of it. This was particularly the case with the Creeks. They complained of an inconvenient cession of lands on their part, and by persons not duly representing their nation. They were therefore desired to appoint a proper deputation to revise their treaty and that there might be no danger of any unfair practices they were invited to come to the seat of the general government, and to treat with that directly. They accordingly came. A considerable proportion of what had been ceded was, on the revision, yielded back to them, and nothing required in lieu of it: and tho’ they would have been better satisfied to have had the whole restored, yet they had obtained enough to satisfy them well. Their nation too would have been satisfied, for they were conscious of their aggression and of the moderation of the indemnity with which we had been contented. But at that time came among them an adventurer of the name of Bowles, who acting from an impulse with which we are unacquainted, flattered them with the hope of some foreign interference, which should undo what had been done, and force us to consider the naked grant of their peace as a sufficient satisfaction for their having made war on us. Of this adventurer the Spanish government rid us: but not of his principles, his practices, and his excitements against us. These were more than continued by the officers commanding at New Orleans, and Pensacola, and by agents employed by them and bearing their commission. Their proceedings have been the subject of former letters to you, and proofs of these proceedings have been sent to you. These with others now sent establish the facts that they called assemblies of the Southern Indians, openly persuaded them to disavow their treaties and the limits therein established, promised to support them with all the powers which depended on them, assured them of the protection of their sovereign, gave them arms in great quantities for the avowed purpose of committing hostilities on us, and promised them future supplies to their utmost need. The Chickasaws, the most steady and faithful friends of these states, have remained unshaken by these practices. So also have the Choctaws for the most part. The Cherokees have been teazed into some expressions of discontent, delivered only to the Spanish governors, or their agents; while to us they have continued to speak the language of peace and friendship. One part of the nation only, settled at Chuckamogga, and mixed with banditti and outcasts  from the Shawanese and other tribes, acknoleging controul from none, and never in a state of peace, have readily engaged in the hostilities against us to which they were encouraged. But what was much more important, great numbers of the Creeks, chiefly their young men, have yeilded to these incitements, and have now, for more than a twelve—month, been committing murders and desolations on our frontiers. Really desirous of living in peace with them, we have redoubled our efforts to produce the same disposition in them. We have borne with their aggressions, forbidden all returns of hostility against them, tied up the hands of our people insomuch that few instances of retaliation have occurred even from our suffering citizens, we have multiplied our gratifications to them, fed them when starving from the produce of our own feilds and labour. No longer ago than the last winter, when they had no other resource against famine, and must have perished in great numbers, we carried into their country and distributed among them gratuitously 10,000 bushels of corn; and that too at the very time when their young men were daily committing murders on helpless women and children on our frontiers. And tho’ these depredations now involve more considerable parts of the nation, we are still demanding the punishment of the guilty individuals and shall be contented with it. These acts of neighborly kindness and support on our part have not been confined to the Creeks, tho’ extended to them in much the greatest degree. Like wants among the Chickasaws had induced us to send to them also, at first 500. bushels of corn, and afterwards 1500. more. Our language to all the tribes of Indians has constantly been to live in peace with one another, and in a most especial manner we have used our endeavors with those in the neighborhood of the Spanish colonies to be peaceable towards those colonies. I sent you on a former occasion the copy of a letter from the Secretary at War to Mr. Seagrove, one of our Agents with the Indians in that quarter, merely to convey to you the general Tenor of the conduct marked out for those Agents: and desired you, in placing before the Eyes of the Spanish ministry, the very contrary conduct observed by their agents here, to invite them to a reciprocity of good offices with our Indian neighbors, each for the other, and to make our common peace, the common object of both nations. I can protest that such has hitherto been the candid and zealous endeavors of this Government; that if it’s Agents have in any instance acted in another way, it has been equally unknown and unauthorized by us, and that were even probable proofs of it produced, there would be no hesitation to mark them with the disapprobation of the Government. We expected the same friendly condescension from the Court of Spain, in furnishing you with proofs of the practices of the Governor de
Carondelet in particular; practices avowed by him and attempted to be justified in his letter.
In this state of things, in such dispositions towards Spain, and towards the Indians, in such a course of proceedings, with respect to them, and while negotiations were instituted at Madrid for arranging these and all other matters which might affect our friendship and good understanding, we received from Messrs. de Viar and Jaudenes their letter of May 25th. which was the subject of mine of May 31st. to you; and now again we have received that of the 18th. instant, a copy of which is enclosed. This letter charges us, and in the most disrespectful Style with
1. exciting the Chickasaws to war on the Creeks:
2. furnishing them with provisions and arms:
3. aiming at the occupation of a post at the Ecores amargas:
4. giving medals and marks of distinction to several Indians:
5. meddling with the affairs of such as are allies of Spain:
6. not using efficacious means to prevent these proceedings.
I shall make short observations on these charges.
1. Were the 1st. true, it would not be unjustifiable. The Creeks have now a second time commenced against us a wanton and unprovoked war, and the present one in the face of a recent Treaty, and of the most friendly and charitable Offices on our part. There would be nothing out of the common course of proceeding then, for us to engage allies, if we needed any for their punishment. But we neither need, nor have sought them. The fact itself is utterly false, and we defy the world to produce a single proof of it. The declaration of war by the Chickasaws, as we are informed, was a very sudden thing, produced by the murder of some of their people by a party of Creeks, and produced so instantaneously as to give nobody time to interfere either to promote or prevent a rupture. We had, on the contrary most particularly exhorted that nation to preserve peace, because in truth we have a most particular friendship for them. This will be evident from a copy of the message of the President to them, among the papers now enclosed.
2d. The Gift of provisions was but an act of that friendship to them, when in the same distress, which had induced us to give five times as much to the less friendly nation of the Creeks.—But we have given arms to them. We believe it is the practice of every white nation to give arms to the neighboring Indians. The agents of Spain have done it abundantly, and we suppose not out of their own pockets, and this for purposes of avowed hostility on us, and they have been liberal in promises of further supplies. We have given a few arms to a very friendly Tribe, not to make war on Spain, but to defend themselves from the atrocities  of a vastly more numerous and powerful people, and one, which by a series of unprovoked and even unrepelled attacks on us, is obliging us to look towards war as the only means left of curbing their insolence.
3. We are aiming, as is pretended, at an establishment on the Missisippi, at the Ecores amargas. Considering the measures of this nature with which Spain is going on, having, since her proposition to treat with us on the subject, established posts at the Walnut hills and other places for 200 miles upwards, it would not have been wonderful if we had taken countervailing measures. But the truth is, we have not done it. We wished to give a fair chance to the negotiation going on, and thought it but common candour to leave things in statu quo, to make no innovation, pending the negotiation. In this spirit we forbid and deterred even by military force a large association of our Citizens, under the name of the Yazoo companies, which had formed to settle themselves at those very walnut hills, which Spain has since occupied. And so far are we from meditating the particular establishment so boldly charged in this letter, that we know not what place is meant by the Ecores amargas. This charge then is false also.
4. Giving medals and marks of distinction to the Indian Chiefs. This is but blindly hinted at in this letter, but was more pointedly complained of in the former. This has been an antient Custom from time immemorial. The medals are considered as complimentary things, as marks of friendship to those who come to see us, or who do us good offices, conciliatory of their good will towards us, and not designed to produce a contrary disposition towards others. They confer no power, and seem to have taken their origin in the European practice of giving medals or other marks of friendship to the negotiators of treaties, and other diplomatic Characters, or visitors of distinction. The British government, while it prevailed here, practised the giving Medals, Gorgets, and Bracelets to the Savages invariably. We have continued it, and we did imagine, without pretending to know, that Spain also did it.
5. We meddle with the affairs of Indians in alliance with Spain. We are perfectly at a loss to know what this means. The Indians on our frontier have treaties both with Spain and us. We have endeavored to cultivate their friendship, to merit it by presents, charities and exhortations to peace with their neighbors, and particularly with the subjects of Spain. We have carried on some little commerce with them, merely to supply their wants. Spain too has made them presents, traded with them, kept agents among them, though their country is within the limits established as ours at the general peace. However Spain has chosen to have it understood that she has some claim to some parts of that Country, and that it must be one of the subjects of our present negotiations. Out of respect for her then, we have considered her pretensions  to the Country; though it was impossible to believe them serious, as colouring pretensions to a concern with those Indians on the same Ground with our own, and we were willing to let them go on till a treaty should set things to rights between us.
6. Another article of complaint, is that we have not used efficacious means to suppress these practices. But if the charge is false, or the practice justifiable, no suppression is necessary.
And lastly, these Gentlemen say that on a view of these proceedings of the United States with respect to Spain and the Indians their allies, they foresee that our peace with Spain is very problematical in future. The principal object of the letter being our supposed excitements of the Chickasaws against the Creeks, and their protection of the latter, are we to understand from this that if we arm to repel the attacks of the Creeks, on ourselves, it will disturb our peace with Spain? That if we will not fold our arms and let them butcher us without resistance, Spain will consider it as a cause of war? This is, indeed, so serious an intimation that the President has thought it could no longer be treated with subordinate Characters, but that his sentiments should be conveyed to the Government of Spain itself, through you.
We love and we value peace: we know it’s blessings from experience. We abhor the follies of war, and are not untried in it’s distresses and calamities. Unmeddling with the affairs of other nations, we had hoped that our distance and our dispositions would have left us free in the example and indulgence of peace with all the world. We had, with sincere and particular dispositions courted and cultivated the friendship of Spain. We have made to it great sacrifices of time and interest, and were disposed to believe she would see her interests also in a perfect coalition and good understanding with us. Cherishing still the same sentiments, we have chosen, in the present instance, to ascribe the intimations in this letter to the particular character of the writers, displayed in the peculiarity of the style of their communications; and, therefore, we have removed the cause from them to their sovereign, in whose justice and love of peace we have Confidence. If we are disappointed in this appeal, if we are to be forced into a contrary order of things, our Mind is made up. We shall meet it with firmness. The necessity of our position, will supercede all appeal to calculation, now as it has done heretofore. We confide in our own strength, without boasting of it; we respect that of others, without fearing it. If we cannot otherwise prevail on the Creeks to discontinue their depredations, we will attack them in force. If Spain chuses to consider our self—defence against savagebutchery as a cause of war to her, we must meet her also in war, with regret, but without fear; and we shall be happier to the last moment to repair with her to the tribunal of peace and reason.

The President charges you to communicate the contents of this letter to the Court of Madrid, with all the temperance and delicacy, which the dignity and character of that Court, render proper; but with all the firmness and selfrespect, which befit a nation conscious of it’s rectitude, and settled in it’s purpose. I have the honour to be with sentiments of the most perfect esteem & respect, Gentlemen, your most obedient and most humble servant

Th: Jefferson

